Citation Nr: 0505464	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
postoperative ventral hernia. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is  
necessary in the present case.

At the veteran's October 2004 personal hearing, he stated 
that he underwent treatment for his left ankle at the VA 
Medical Center (VAMC) in Decatur, Georgia in 1985.  He also 
asserted that he received treatment for his stomach and 
hernia at that facility in 1986 or 1987.  Following a review 
of the claims file, the Board notes that VA outpatient 
treatment records have been received from the VAMC in Decatur 
dated 2001 to 2003, with radiological reports dated 1987 to 
1996.  However, no outpatient treatment records have been 
received dated prior to 1987.  It also does not appear that 
these records have been specifically requested.  The Board 
has determined that an attempt should be made to request and 
obtain these records prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the VAMC in 
Decatur, Georgia and request any and all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from 1985 to 1987.  If no such records 
can be found, or if they have been 
destroyed, please ask for specific 
confirmation of that fact.

2.  The RO should then review the newly 
obtained medical evidence and 
readjudicate the veteran's claims.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




